MR. JUSTICE ERICKSON
dissenting:
I respectfully dissent for th'e same reasons which I set forth in Denver v. Waits, 197 Colo. 563, 595 P.2d 248 (1979). The Superior court, in my view, correctly determined that a more precise definition of a deadly weapon was necessary to prevent the jury from being misled. Every child engaged in play with a water pistol or any type of toy pistol is guilty of flourishing a deadly weapon under the ordinance as it is written. Such a conclusion strains credulity.
MR. JUSTICE CARRIGAN joins me in this dissent.